Citation Nr: 1009980	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-11 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits with 
special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The appellant served as a member of the U.S. Merchant Marines 
from June 1945 to June 1947.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied entitlement to nonservice-connected 
pension benefits.  The appellant disagreed with such decision 
and subsequently perfected an appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant served in the Merchant Marines from June 8, 
1945, to June 3, 1947.

2.  The appellant served as a crew member aboard a merchant 
vessel during a period of armed conflict from July 17, 1945, 
to August 15, 1945, which is considered active duty military 
service; his service after August 15, 1945, is not considered 
active duty military service.  

3.  The appellant is not shown to have had active military 
service for a period of 90 days or more during a period of 
war or for a period of 90 consecutive days or more where such 
period began or ended during a period of war.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA nonservice-connected pension benefits have 
not been met. 38 U.S.C.A. § 101(10), 


(24), 1110, 1521(j), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.1, 3.3(a)(3), 3.6, 3.7, 3.203, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In the present case, however, the application of the law to 
the undisputed facts is dispositive of this appeal and as 
such no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Merits of the Claim

The appellant seeks nonservice-connected disability pension 
benefits and SMP due to his need for aid and attendance.

Basic eligibility for pension benefits exists when a veteran 
has active military service of 90 days or more during a 
period of war; has active military service during a period of 
war and was discharged or released from such service for a 
service-connected disability; has active military service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war; or has active military 
service for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2009).

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6 (2009).  Service in the active 
military, naval, or air service includes service in the 
United States Armed Forces.  See 38 U.S.C. § 101(10) (in 
pertinent part defining "Armed Forces" as "United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard.").  The 
Merchant Marines are not included in the statutory definition 
of Armed Forces.  

In addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  See 38 C.F.R. § 3.7 (2009).  

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [P.L. 95-202], the service of certain groups 
who rendered service to the Armed Forces of the United States 
shall be considered "active duty for the purposes of all 
laws administered by the Secretary of Veterans Affairs" if 
the Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
The Secretary of Defense delegated these determinations to 
the Secretary of the Air Force, whose determinations can be 
found under 38 C.F.R. § 3.7.  38 U.S.C.A. § 106 (West 2002).

Under 38 C.F.R. § 3.7, United States Merchant Seamen who 
served on blockade ships in support of Operation Mulberry 
during World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.  38 C.F.R. § 3.7(x)(14), (15) 
(2009).  Thus, any portion of military service by a Merchant 
Seaman after August 15, 1945, is not considered active 
military service.  38 C.F.R. § 3.7(x)(15).    

To be eligible for VA benefits under this determination, each 
claimant is required to demonstrate by the following 
eligibility criteria that he or she:

1. 	Was employed by the War Shipping Administration or 
Office of Defense Transportation or their agents as a 
merchant seaman documented by the U.S. Coast Guard or 
Department of Commerce (Merchant Mariner's 
Document/Certificate of Service), or as a civil servant 
employed by the U.S. Army Transport Service or the Naval 
Transportation Service; and,

2. 	Served satisfactorily as a crew member during the period 
of armed conflict, December 7, 1941, to August 15, 1945, 
aboard, (a) merchant vessels in oceangoing, i.e., 
foreign, intercoastal, or coastwise service and further 
to include "near foreign" voyages between the United 
States and Canada, Mexico, or West Indies via ocean 
routes, or; (b) public vessels in oceangoing service or 
foreign waters.

53 Fed. Reg. 2,775-02; see also Frasure v. Principi, 18 Vet. 
App. 379, 386 (2004).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The Board notes that 
service department certifications for purposes of Veteran 
status are conclusive and binding on VA.  See Palor v. 
Nicholson, 21 Vet. App. 325, 332 (2007) Palor, citing Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the appellant has no recognized service in the 
Armed Forces.  See 38 U.S.C.A. § 101(10) ("Armed Forces" is 
defined as the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof).  The evidence of record reveals that he was a 
member of the U. S. Merchant Marines.  Thus, the primary 
question on appeal is whether the appellant is a member of a 
group of Merchant Marines that has been recognized in a 
legislative or regulatory provision as being eligible for 
Veteran's benefits.  53 Fed. Reg. 2,775-02; 38 C.F.R. § 
3.7(x)(14), (15).  In this regard, the appellant does not 
contend and the evidence of record does not show that he had 
service during World War II in support of Operation Mulberry.  
Rather, he asserts that his service as a Merchant Seaman from 
June 1945 to June 1947 should be considered "active military 
service."  See April 2009 "Appeal to the Board," VA Form 9 
(Substantive Appeal); November 2009 "Written Brief 
Presentation" from the appellant's representative.  

Although the Board sympathizes with the appellant, the Board 
is nonetheless bound by the law and is without authority to 
grant the requested benefits as a matter of law or on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994); Owings v. Brown, 8 Vet. 
App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 
(1992) (noting that the Court must interpret the law as it 
exists, and cannot extend benefits out of sympathy for a 
particular appellant); Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law).  In this regard, the 
appellant's DD-214 and U.S. Coast Guard Certificates of 
Discharge, dated July 17, 1945, to May 23, 1947, reflect 
service from July 17, 1945, to August 15, 1945, dates that 
fall within the eligibility period of December 7, 1941, to 
August 15, 1945.  However, although the evidence of record 
reveals that the appellant was an American Merchant Marine 
who was in Oceangoing Service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, the 
appellant's service during this period does not amount to a 
period of 90 consecutive days or more of active military 
service.  See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. §§ 
3.3(a)(3), 3.7(x)(15) (2009).  As noted, any portion of 
military service by a Merchant Seaman after August 15, 1945, 
is not considered active military service (38 C.F.R. 
§ 3.7(x)(15)), and there is no provision of law which accepts 
any post-World War II service of a Merchant Mariner as valid 
active service for VA benefits purposes.  

The Board notes that a June 1947 Certificate of Substantially 
Continuous Service in the U.S. Merchant Marines indicates 
that the appellant's service began on June 8, 1945.  However, 
review of the appellant's DD-214 and U.S. Coast Guard 
Certificates of Discharge, dated July 17, 1945, to May 23, 
1947, indicate that the appellant's active duty dates that 
fall within the eligibility period of December 7, 1941, to 
August 15, 1945, began July 17, 1945, and not June 8, 1945.  
However, even assuming that the appellant's active duty and 
eligibility period began on June 8, 1945, his service during 
this period also does not amount to active military service 
for a period of 90 days or more during a period of war or for 
a period of 90 consecutive days or more where such period 
began or ended during a period of war, and thus, he is not 
eligible for nonservice-connected pension benefits.  See 38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 
3.7(x)(15) (2009).     
  
Therefore, having reviewed the complete record, the Board 
finds that the evidence does not support the appellant's 
claim for nonservice-connected pension benefits with SMP. 
Congress has clearly defined what is required for eligibility 
for VA benefits, and the Board has no authority to extend or 
expand that definition.  In light of the above discussed 
evidence which reveals that the appellant has no qualifying 
active duty service for a period of 90 days or more during a 
period of war or for a period of 90 consecutive days or more 
where such period began or ended during a period of war, 
basic eligibility for VA benefits to include nonservice-
connected pension benefits have not been met.  Therefore, 
because the law is dispositive of the issue on appeal, the 
claim is denied because of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits with SMP 
is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


